Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 8/26/2022. 
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed 8/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bursell (20140258446 A1) in view of Das et al (US 20130073670 A1) in view of Mathew et al (US 20190014102 A1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-8,10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell (20140258446 A1) in view of Das et al (US 20130073670 A1) in view of Mathew et al (US 20190014102 A1). 
With respect to independent claims:
Regarding claim(s) 1 Burselles teaches a system for facilitating reduction of latency experienced by a user of a physical device by determining latencies associated with a plurality of virtual device platforms, the system comprising: circuitry configured to: determine a latency associated with each of a plurality of virtual device platforms, the determined latency including a network latency between a physical device and each of the plurality of virtual device platforms;  (Bursell, [0075], a resource manager component 512 within a cloud management system 510 may be configured to select and/or provision physical resources in the hardware layer 530 to be allocated to virtual machines. For example, after receiving a customer request via to create one or more new virtual machines, the resource manager 512 may determine the physical virtualization server (or host), physical storage disk(s), and physical network element(s) to use when creating the new virtual machines. In some cases, the amount of the physical resources to be allocated (e.g., processing capacity, RAM, disk storage, network bandwidth, network latency, etc.) may be pre-determined by a contract or a service level agreement (SLA) between the cloud system and the customer requesting the virtual machines.)
However, the prior art fails to teach select, from among the plurality of virtual device platforms, a first virtual device platform for connecting to the physical device, the first virtual device platform having a lowest determined latency from among the plurality of virtual device platforms;  determine whether the first virtual device platform includes user profile information associated with a user of the physical device; in response to the determination that the first virtual device platform does not include the user profile information, identify a second virtual device platform that includes the user profile information and cause the second virtual device platform to transfer the user profile information to the first virtual device platform; and cause, based on the user profile information, the first virtual device platform to load a virtual device associated with the physical device. 
Das et al teach select, from among the plurality of virtual device platforms, a first virtual device platform for connecting to the physical device, the first virtual device platform having a lowest determined latency from among the plurality of virtual device platforms; (Das, [0102]-[0104],  the closest to the user’s device location, the least propagation delay (lowest latency) there may be a plurality of data center locations proximate to the user's probable location. In an embodiment, the second computing data center may be selected based on geographic proximity to the probable location. For example, the data center closest to the user's expected location may be selected based on a straight line of sight distance. the closest to the user’s device location, the least propagation delay (lowest latency). In one embodiment a threshold such as a minimum distance threshold may be used to determine whether the user's data should be move to a second data center location, and that the user's access should be redirected to the second data center location.)
and cause, based on the user profile information, the first virtual device platform to load a virtual device associated with the physical device. (Das, [0107], Block 1824 illustrates determining a probable location from which a user will access the user remote desktop configuration. Block 1826 illustrates based on said determining, migrating the saved user remote desktop configuration (user profile information) to a second computing data center and making available, via a remote network connection, the saved user remote desktop configuration to the user from the second computing data center.)
Therefore, it would have been obvious to a person of ordinary skill to use select, from among the plurality of virtual device platforms, a first virtual device platform for connecting to the physical device, the first virtual device platform having a lowest determined latency from among the plurality of virtual device platforms; and cause, based on the user profile information, the first virtual device platform to load a virtual device associated with the physical device as taught by Das et al. The motivation/suggestion would have been because there is a need to moving a stored user desktop image including an operating system and applications between data centers based upon the user's location. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.	
However, the prior art fails to teach determine whether the first virtual device platform includes user profile information associated with a user of the physical device; in response to the determination that the first virtual device platform does not include the user profile information, identify a second virtual device platform that includes the user profile information and cause the second virtual device platform to transfer the user profile information to the first virtual device platform; 
Mathew et al teach determine whether the first virtual device platform includes user profile information associated with a user of the physical device; (Mathew, [0040], [0046], the “lockedBy” attribute may be set to have a value of an identifier of a data center at which the current SSO session (user profile) has been established for the user. This security data can be shared and synchronized between the data centers, so that each data center can determine whether an active SSO session exists for any particular user (along with information about which data centers) in order to enforce SSO session limits for the user (e.g., by preventing the creation of another SSO session). The MDC may act as a single logical access server and provides single sign on (SSO) functionality for all of the resources registered in the MDC. In order to achieve SSO across the data centers, back end user sessions need to be migrated from the originating data center to the data center) that is servicing the user.)
 in response to the determination that the first virtual device platform does not include the user profile information, identify a second virtual device platform that includes the user profile information and cause the second virtual device platform to transfer the user profile information to the first virtual device platform; (Mathew, [0040], [0046], the “lockedBy” attribute may be set to have a value of an identifier of a data center at which the current SSO session has been established for the user. This security data can be shared and synchronized between the data centers, so that each data center can determine whether an active SSO session exists for any particular user (along with information about which data centers) in order to enforce SSO session limits for the user (e.g., by preventing the creation of another SSO session). The MDC may act as a single logical access server and provides single sign on (SSO) functionality for all of the resources registered in the MDC. In order to achieve SSO across the data centers, back end user sessions need to be migrated from the originating data center to the data center) that is servicing the user.)
Therefore, it would have been obvious to a person of ordinary skill to use determine whether the first virtual device platform includes user profile information associated with a user of the physical device; in response to the determination that the first virtual device platform does not include the user profile information, identify a second virtual device platform that includes the user profile information and cause the second virtual device platform to transfer the user profile information to the first virtual device platform as taught by Mathew et al. The motivation/suggestion would have been because there is a need to enforcing a limit on single sign-on (SSO) sessions for users across multiple data centers in a multi data center deployment. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	

	
Claim(s) 5 and 13 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
With respect to dependent claims:
Regarding claim(s) 2, Bursell-Das Mathew teaches the system of claim 1, wherein the circuitry is further configured to predict a location of the physical device, and wherein the latency associated with each of the plurality of virtual device platforms is determined based on the predicted location of the physical device. (Das, [0102]-[0104],  the closest to the user’s device location, the least propagation delay (lowest latency) there may be a plurality of data center locations proximate to the user's probable location. In an embodiment, the second computing data center may be selected based on geographic proximity to the probable location. For example, the data center closest to the user's expected location may be selected based on a straight line of sight distance. the closest to the user’s device location, the least propagation delay (lowest latency). In one embodiment a threshold such as a minimum distance threshold may be used to determine whether the user's data should be move to a second data center location, and that the user's access should be redirected to the second data center location.)
Regarding claim(s) 3, Bursell-Das-Mathew teaches the system of claim 1, wherein the circuitry is further configured to identify the plurality of virtual device platforms, such that a distance between each of the plurality of platforms and the physical device is below a threshold. (Das, [0102]-[0104],  the closest to the user’s device location, the least propagation delay (lowest latency) there may be a plurality of data center locations proximate to the user's probable location. In an embodiment, the second computing data center may be selected based on geographic proximity to the probable location. For example, the data center closest to the user's expected location may be selected based on a straight line of sight distance. the closest to the user’s device location, the least propagation delay (lowest latency). In one embodiment a threshold such as a minimum distance threshold may be used to determine whether the user's data should be move to a second data center location, and that the user's access should be redirected to the second data center location.)
Regarding claim(s) 4, Bursell-Das-Mathew teaches the system of claim 1, wherein the circuitry is configured to in response to a determination that more than one virtual device platform includes the user profile information, select the second virtual device platform from among the more than one virtual device platform based on a latency associated with the second virtual device platform. (Das, [0102]-[0104],  the closest to the user’s device location, the least propagation delay (lowest latency) there may be a plurality of data center locations proximate to the user's probable location. In an embodiment, the second computing data center may be selected based on geographic proximity to the probable location. For example, the data center closest to the user's expected location may be selected based on a straight line of sight distance. the closest to the user’s device location, the least propagation delay (lowest latency). In one embodiment a threshold such as a minimum distance threshold may be used to determine whether the user's data should be move to a second data center location, and that the user's access should be redirected to the second data center location.)
Claim(s) 8 and 16 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.

Regarding claim(s) 10, Bursell-Das-Mathew teaches the method of claim 5, wherein determining the latency associated with each of the plurality of virtual device platforms comprises determining a delay in communication between the client device and each of the virtual device platforms. (Das, [0102]-[0104],  the closest to the user’s device location, the least propagation delay (lowest latency) there may be a plurality of data center locations proximate to the user's probable location. In an embodiment, the second computing data center may be selected based on geographic proximity to the probable location. For example, the data center closest to the user's expected location may be selected based on a straight line of sight distance. the closest to the user’s device location, the least propagation delay (lowest latency). In one embodiment a threshold such as a minimum distance threshold may be used to determine whether the user's data should be move to a second data center location, and that the user's access should be redirected to the second data center location.)

Regarding claim(s) 11, Bursell-Das-Mathew-YAMASHITA teaches the method of claim 5, wherein at least two of the plurality of virtual device platforms are located in a same geographical location. (Bursell, [0043], The server farm 106 can include servers 106 that are geographically dispersed and logically grouped together in a server farm 106, or servers 106 that are located proximate to each other and logically grouped together in a server farm 106. Geographically dispersed servers 106A-106N within a server farm 106 can, in some embodiments, communicate using a WAN, MAN, or LAN, where different geographic regions can be characterized as: different continents; different regions of a continent; different countries; different states; different cities; different campuses; different rooms; or any combination of the preceding geographical locations. In some embodiments the server farm 106 may be administered as a single entity, while in other embodiments the server farm 106 can include multiple server farms 106.)

Regarding claim(s) 12, Bursell-Das-Mathew-YAMASHITA teaches the method of claim 5, wherein at least two of virtual device platforms are located in different geographic locations. (Bursell, [0043], The server farm 106 can include servers 106 that are geographically dispersed and logically grouped together in a server farm 106, or servers 106 that are located proximate to each other and logically grouped together in a server farm 106. Geographically dispersed servers 106A-106N within a server farm 106 can, in some embodiments, communicate using a WAN, MAN, or LAN, where different geographic regions can be characterized as: different continents; different regions of a continent; different countries; different states; different cities; different campuses; different rooms; or any combination of the preceding geographical locations. In some embodiments the server farm 106 may be administered as a single entity, while in other embodiments the server farm 106 can include multiple server farms 106.)

Claim(s) 6 and 14 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 7 and 15 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 8 and 16 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 18 is/are substantially similar to claim 10, and is thus rejected under substantially the same rationale.
Claim(s) 19 is/are substantially similar to claim 11, and is thus rejected under substantially the same rationale.
Claim(s) 20 is/are substantially similar to claim 12, and is thus rejected under substantially the same rationale.

2.	Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell (20140258446 A1) in view of Das et al (US 20130073670 A1) in view of Mathew et al (US 20190014102 A1) in view of YAMASHITA (US 20140143426 A1).
Regarding claim(s) 9, the prior art fails to teach the method of claim 5, wherein determining the latency associated with each of the plurality of virtual device platforms comprises determining a processing delay in one or more servers associated with each of the plurality of virtual device platforms. 
However, YAMASHITA et al teach wherein determining the latency associated with each of the plurality of virtual device platforms comprises determining a processing delay in one or more servers associated with each of the plurality of virtual device platforms. (YAMASHITA, [0043], the transfer processing time “Ts” illustrated in FIG. 2A is the sum of times for data transfer processing executed by the relay devices from the time when the client 800 transmits the request to execute the process to the time when the client 800 receives the result of the process and is also referred to as a processing delay. In FIG. 2A, a part is omitted in order to avoid complicated illustration, and parts of the processing considered for the calculation of the transfer processing time “Ts” are indicated by reference lines. For example, the time for the data transfer processing executed by the relay device 530 is considered for the calculation of the transfer processing time “Ts” Fig.2A-2D shows processing delay between the client 800 and different datacenters.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein determining the latency associated with each of the plurality of virtual device platforms comprises determining a processing delay in one or more servers associated with each of the plurality of virtual device platformsas taught by YAMASHITA. The motivation/suggestion would have been because there is a need to provides a service with a short delay time, and execute, in a server included in the recommended center, the service to be provided to the client that has output the request. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 17 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449